 

Exhibit 10.6

 

EMPLOYMENT

AGREEMENT

 

This Employment Agreement (this “Agreement”) is dated as of January 22, 2018
(the “Effective Date”) and is entered into by and between Dropcar, Inc. (the
“Company”) and Paul Commons (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive and Executive desires to be
employed by the Company, in each case upon the terms and subject to the
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and intending to be legally bound, the Company and the
Executive hereby agree as follows:

 

1.        Employment. The Company hereby agrees to employ the Executive and the
Executive hereby agrees to be employed by the Company upon the terms and subject
to the conditions contained in this Agreement for the period beginning on the
Effective Date and ending on the third anniversary of the Effective Date (the
“Initial Term”); provided, however, that commencing on the third anniversary of
the Effective Date and on each anniversary of the Effective Date thereafter
(each, an “Extension Date”), the Initial Term shall be automatically extended
for an additional one (1) year period (each, a “Renewal Term”), unless Section 4
herein controls, or unless the Company or the Executive provides the other at
least ninety (120) days’ prior written notice before the next Extension Date
that Initial Term or Renewal Term, as applicable, shall not be extended. The
period of time between the Effective Date and the termination of this Agreement
shall be referred to herein as the “Employment Period”.

 

2.        Position and Duties; Transition. The Company shall employ the
Executive during the Employment Period as its Chief Financial Officer. The
Executive shall report to the Chief Executive Officer of the Company and the
Board of Directors. During the Employment Period, the Executive shall perform
faithfully and loyally and to the best of the Executive’s abilities the duties
associated with Executive’s position and such other duties assigned to the
Executive, from time-to-time, and shall devote the Executive’s full business
time, attention and effort to the affairs of the Company and shall use the
Executive’s best efforts to promote the interests of the Company.

 

3.        Compensation.

 

(a)        Base Salary. The Company shall pay to the Executive an initial base
salary at the rate of $220,000 per annum, payable in accordance with the
Company’s standard payroll policies (the “Base Salary”).

 

(b)        Quarterly Bonus. During the Employment Period, if the Company has
timely filed and complied with all applicable financial filing requirements for
an applicable calendar quarter (the “Filing Requirements”), Executive will be
entitled to receive a quarterly bonus equal to $5,000 (the “Quarterly Bonus”),
payable within forty-five (45) days following the closing date of the previous
quarter unless the Company notifies the Executive within thirty (30) days
following the closing date of the previous quarter that the Filing Requirements
have not been satisfied (the “Determination Date”). Executive must be an active
employee of the Company on the Determination Date in order to be eligible for
and to be deemed as having earned that Quarterly Bonus.

 

 

 

 

(c)        Option Grant. The Board of Directors of the Company (the “Board”)
shall recommend to the Board of Directors of WPCS International Incorporated
(“Parent”), that Executive shall be granted an option (the “Option”) pursuant to
an equity incentive plan adopted or to be adopted by the Parent (the “Plan”) for
the purchase a number of Shares that is equivalent to 1% of the outstanding
Shares (on a fully diluted basis, including warrants and unissued stock option
shares) as of the date of grant (“Shares”), at an exercise price per Share equal
to the fair market value of a Share on the date of grant determined in
accordance with the Plan. Subject to Executive’s continued employment through
each applicable vesting date, the Option shall vest and become exercisable in
accordance with the following schedule: (i) one-third (1/3) of the Shares shall
vest and become exercisable on the first anniversary of the Effective Date (the
“Initial Vesting Date”); (ii) two-thirds (2/3) of the Shares shall vest and
become exercisable over the next two (2) years in equal installments on a
quarterly basis beginning on the last day of the next calendar quarter after the
Initial Vesting Date, subject in each case to Executive’s continued employment;
and (iii) to the extent unvested, one-hundred percent (100%) of the Option shall
vest upon a Change of Control of the Company. The Option shall be subject to and
be governed by the terms of the Plan and an option award agreement to be
provided by the Parent. As used herein, “Change of Control” means a change in
the effective control of the Company, or a change in the “ownership of a
substantial portion of the assets” of the Company within the meaning of Section
409A of the Code.

 

(d)        Tech Setup. The Company shall pay to Executive the amount of $2,500,
less applicable withholdings, payable within thirty (30) days of the Effective
Date, such amount intended to purchase technology to be used by Executive in the
satisfaction of his duties hereunder.

 

(e)        Indemnification; D&O Insurance. Executive shall be indemnified or
advanced expenses, as the case may be, by the Company in accordance with the
Company’s bylaws. The Company agrees that it shall purchase and maintain in
effect during the Employment Period and for a ten (10) year period following the
end of the Employment Period, a directors’ and officers’ liability insurance
policy that provides full coverage for all acts that occur during the Employment
Period.

 

(f)        Expenses. During the Employment Period, the Company shall reimburse
Executive for all reasonable business expenses incurred in the conduct of
Executive’s duties hereunder in accordance with the generally applicable expense
reimbursement policies of the Company.

 

(g)        Other Benefits. During the Employment Period, the Executive shall be
eligible to participate in the Company’s vacation and employee benefit plans,
including, without limitation, the Company’s medical, dental, and disability
plans, generally available to employees of the Company, subject to the terms and
conditions of such plans. Nothing in this Agreement shall preclude the Company
from amending or terminating any benefit plan or practice pursuant to applicable
law.

 

4.        Termination.

 

(a)        In General. On the date the Executive’s employment with the Company
terminates for any reason (the “Termination Date”), the Executive shall be
entitled to: (i) the payment of any amount of unpaid Base Salary through and
including the date of Executive’s termination; (ii) payment of any unused
vacation, accrued through the Termination Date; (iii) reimbursement of any
previously unreimbursed travel and business expenses incurred through the
Termination Date; (iv) continuation of any group health benefits pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or any
similar applicable state law at Executive’s or his dependents expense; (v) any
accrued Quarterly Bonus, (vi) the vested Options, and (vii) any vested rights
that Executive may have with respect to any benefits plans of the Company (the
payments and benefits described in Sections 3(b), 3(c), and 4(a)(i) through (v),
collectively, the “Accrued Benefits”). Except as set forth in the preceding
sentence and in Sections 3(e) and 4(b) herein, the Company shall not have any
further contractual obligation hereunder to Executive following the Termination
Date.

 

 2 

 

 

(b)        Separation Payments. If Executive’s employment is terminated by the
Company without Cause (excluding as a result of the Executive’s death or
Disability) or by Executive for Good Reason at any time after 90 days following
the Effective Date, then the Company shall, subject to Section 6, for the nine
(9) month period following the Termination Date (the “Separation Period”)
continue to pay to Executive one-twelfth (1/12) of the annual Base Salary each
month and the Quarterly Bonus, without regard to any Filing Requirement for each
quarter close occurring during the Separation Period (such payments, the
“Separation Payments”), at the rate in effect at the time of termination,
payable in accordance with the Company’s normal payroll practices. The payment
to the Executive of the Separation Payments shall be contingent upon the
execution by the Executive of a full release of claims (the “Release”)
(exclusive of claims for indemnification under Section 3(e) or vested benefits
under Company benefit plans), in a form reasonably acceptable to the Company,
and such Release becoming effective prior to the ninetieth (90th) day following
the Termination Date. Subject to Section 6, the Separation Payments will
commence to be paid on the ninetieth (90th) day following the Termination Date.

 

(c)        Cause. For purposes of this Agreement, “Cause” means any of the
following: (i) Executive’s engaging in any material acts of fraud, theft, or
embezzlement in connection with the performance of his duties hereunder, as
determined by the Board after reasonably detailed notice from the Board to
Executive; (ii) Executive’s conviction for any felony or other crime of moral
turpitude, including any plea of guilty or nolo contendere; (iii) Executive’s
providing services, in any capacity, to a business that is in direct competition
with the Company; (iv) willful failure to perform (other than by reason of
Disability) the Executive’s material duties and responsibilities consistent with
the Executive’s title; (v) willful engagement in substantial misconduct that is
or would reasonably be expected to be materially injurious to the Company or any
of its affiliates; (vi) breach by the Executive of the Restrictive Covenant
Agreement; or (vii) material breach by the Executive of this Agreement.

 

(d)        Good Reason. For purposes of this Agreement, “Good Reason” means,
without Executive’s written consent: (i) a reduction in Executive’s Base Salary;
(ii) a material diminution in Executive’s title, duties, authorities, or
responsibilities, provided, that there shall be no Good Reason if Executive is
given an on-going position of materially similar overall scope and
responsibility at the Company or its successor or the parent of either thereof
following a corporate transaction; (iii) a change of work location that requires
commuting greater than two hours one-way, on average, from home by personal or
public transportation; or (iv) the Company’s breach of a material provision of
this Agreement, which remains uncured thirty (30) days after reasonably detailed
notice from Executive to the Board of Directors of the Company (the “Board”).
Executive must give the Board notice no later than the sixtieth (60th) day
following the Executive’s first knowledge of the occurrence of the condition
constituting “Good Reason.”.

 

(e)        Disability. For purposes of this Agreement, “Disability” means
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of
one-hundred and eighty (180) days during any 12 month period.

 

 3 

 

 

5.        Federal and State Withholding. The Company shall deduct from the
amounts payable to the Executive pursuant to this Agreement the amount of all
required federal, state and local withholding taxes in accordance with the
Executive’s Form W-4 on file with the Company, and all applicable federal
employment taxes.

 

6.        Section 409A Compliance. This Agreement and any payments or benefits
provided hereunder shall be interpreted, operated and administered in a manner
intended to avoid the imposition of additional taxes under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). Further, the Company and
Executive hereto acknowledge and agree that the form and timing of the payments
and benefits to be provided pursuant to this Agreement are intended to be exempt
from, or to comply with, one or more exceptions to the requirements of Section
409A of the Code. Notwithstanding anything contained herein to the contrary, to
the extent required to avoid accelerated taxation or tax penalties under Section
409A of the Code, Executive shall not be considered to have terminated
employment for purposes of this Agreement and no payments shall be due to
Executive under this Agreement that are payable upon Executive’s termination of
employment until Executive would be considered to have incurred a “separation
from service” from the Company within the meaning of Section 409A of the Code.
To the extent that any Separation Payments are subject to Section 409A, and the
Review Period begins in one tax year and ends in a later tax year, such
Separation Payments will commence to be paid in the later tax year. In addition,
for purposes of this Agreement, each amount to be paid or benefit to be provided
to Executive pursuant to this Agreement shall be construed as a separate
identified payment for purposes of Section 409A of the Code. If the Executive is
deemed on the date of termination to be a “specified employee” within the
meaning of that term under Section 409A(a)(2)(B), then with regard to any
payment or the provision of any benefit that is considered deferred compensation
under Section 409A payable on account of a “separation from service,” such
payment or benefit shall not be made or provided until the date which is the
earlier of (i) the expiration of the six (6)-month period measured from the date
of such “separation from service” of the Executive, and (ii) the date of the
Executive’s death, to the extent required under Section 409A. Within thirty
(30) days following expiration of the foregoing delay period, all payments and
benefits delayed pursuant to this Section 6 (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to the Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein. Wherever
payments under this Agreement are to be made in installments, each such
installment shall be deemed to be a separate payment for purposes of
Section 409A. With respect to expenses eligible for reimbursement under the
terms of this Agreement: (i) the amount of such expenses eligible for
reimbursement in any taxable year shall not affect the expenses eligible for
reimbursement in another taxable year; and (ii) any reimbursements of such
expenses shall be made no later than the end of the calendar year following the
calendar year in which the related expenses were incurred, except, in each case,
to the extent that the right to reimbursement does not provide for a “deferral
of compensation” within the meaning of Section 409A of the Code.       

 

In addition, notwithstanding any provision of this Agreement to the contrary,
the Company and its affiliates, subsidiaries, successors, and each of its
officers, directors, employees and representatives, neither represent nor
warrant the tax treatment under any federal, state, local, or foreign laws or
regulations thereunder (individually and collectively referred to as the “Tax
Laws”) of any payment or benefits contemplated by this Agreement including, but
not limited to, when and to what extent such payments or benefits may be subject
to tax, penalties and interest under the Tax Laws.

 

 4 

 

 

7.        Clawback Policy. Any amounts paid pursuant to this Agreement shall be
subject to recoupment in accordance with any clawback policy that the Company
has adopted or is required in the future to adopt pursuant to the listing
standards of any national securities exchange or association on which the
Company’s securities are listed or as is otherwise required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act or other applicable law.
Notwithstanding the previous sentence, none of the payments or benefits provided
to Executive under this Agreement shall be subject to offset and Executive shall
have no duty or obligation to mitigate the amounts of any payments or benefits
due to him under this Agreement.

 

8.        Restrictive Covenant Agreement. As a condition of Executive’s
employment with the Company, Executive is required to execute a proprietary
information, inventions and non-solicitation agreement between Executive and the
Company (the “Restrictive Covenant Agreement”) in a form to be provided by the
Company.

 

9.        Survival. Sections 3(e), and 4 through 15 of this Agreement shall
survive and continue in full force and effect in accordance with their
respective terms, notwithstanding any termination of the Employment Period.

 

10.        Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement to any
party hereunder shall be in writing and deemed given if addressed as provided
below (or at such other address as the addressee shall have specified by notice
given under this section) and if either (a) actually delivered in fully legible
form, to such address, (b) in the case of any nationally recognized overnight
express mail service, signature required, one day shall have elapsed after the
same shall have been deposited with such service or (c) if by email, on the day
on which such email was sent.

 

If to the Company, to the Company’s CEO at its principal place of business.

 

If to the Executive, to the home address and personal email last on file with
the Company.

 

11.        Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement or the validity, legality or enforceability of such provision in any
other jurisdiction, but this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

12.        Entire Agreement. This Agreement and the Restrictive Covenant
Agreement constitute the entire agreement and understanding between the parties
with respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or between the parties, written
or oral, which may have related in any manner to the subject matter hereof
including, but not limited to any other understandings, agreements or
representations between Executive and the Company or any subsidiary or affiliate
of the Company.

 

 5 

 

 

13.        Successors and Assigns. This Agreement is binding upon and shall be
enforceable by the Executive and the Executive’s heirs, executors,
administrators and legal representatives, and by the Company and its successors
and assigns.

 

14.        Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware without
regard to principles of conflict of laws.

 

15.        Amendment and Waiver. The provisions of this Agreement may be amended
or waived only by the written agreement of the Company and the Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

 

16.        Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

 

17.        Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

 

18.       Representations and Warranties. Company represents and warrants to
Executive as of the Effective Date that it has duly authorized, or delegated to,
the below individual the power and authority to negotiate and execute this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 



  DROPCAR, INC.         By: /s/ Michael Spencer Richardson   Name: Michael
Spencer Richardson   Title: CEO       EXECUTIVE       /s/ Paul Commons   Paul
Commons

 

 6 

 